DETAILED ACTION
This communication is in respond to applicant’s amendment filed on May 13, 2022. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative Toan Tran (Reg. # 54,942) on 06/22/2022.

The application has been amended as follows: 
Claims 13-15, 17 and 18 have been amended as follows:
13.	(Currently Amended) A non-transitory machine-readable medium storing instructions that when executed by a processor, cause the processor to:
store, in a database, authentication information of a user, the authentication information including a unique user identifier of the user and a reference key, wherein the reference key is provided to the user and the unique user identifier is not provided to the user;
receive a first request for a one-time username, the first request comprising the reference key associated with the user;
identify, in the database, the unique user identifier of the user based on the reference key included in the first request;
in response to the unique user identifier being identified in the database, generate the one-time username responsive to the first request;
receive a second request to authenticate the user, the second request comprising the one-time username and a secret credential of the user;
identify, in a user registry, the unique user identifier based on the one-time username included in the second request; and
authenticate the user based on the unique user identifier identified in the user registry and the secret credential included in the second request.



14.	(Currently Amended) The non-transitory machine-readable medium of claim 13, wherein the instructions when executed further cause the processor to:
update the user registry to prevent the one-time username from being used again to authenticate the user.




15.	(Currently Amended) The non-transitory machine-readable medium of claim [[14]] 13, wherein the user registry comprises a temporary cache storing an association of the unique user identifier and the one-time username, the instructions when executed further cause the processor to:
update the temporary cache to remove the stored association of the unique user identifier and the one-time username;
receive a third request to authenticate the user, the third request comprising the one-time username; 
determine that the one-time username does not exist in the user registry; and
deny authentication based on the determination that the one-time username does not exist in the user registry.

17.	(Currently Amended) A method, comprising:
storing, in a database, authentication information of a user, the authentication information including a unique user identifier of the user and a reference key, wherein the reference key is provided to the user and the unique user identifier is not provided to the user;
receiving, by a processor, a first request for a one-time username from a user device, the first request comprising the reference key associated with the user;
identifying, by the processor, the unique user identifier in the database based on the reference key included in the first request; and
in response to the unique user identifier being identified in the database, generating, by the processor, the one-time username to the user;
receiving a second request to authenticate the user, the second request comprising the one-time username and a secret credential; 
identifying the unique user identifier in a user registry based on the one-time username included in the second request; and
authenticate the user based on the unique user identifier identified in the user registry and the secret credential included in the second request.

18.	(Currently Amended) The method of claim 17, further comprising:
updating the user registry to prevent the one-time username from being used again to authenticate the user.






Allowable Subject Matter
Claims 1-20 are allowed.

This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks filed on 05/13/2022, pages 12-13, with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440. The examiner can normally be reached 9:00am - 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINGLAN EDWARDS/Primary Examiner, Art Unit 2491